Citation Nr: 0500221	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than June 11, 
2002, for the award of a 50 percent evaluation for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for migraine 
headaches.

3.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for low back 
disability with ataxia.

4.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for hearing loss.

5.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for cold injury of 
the right hand.

6.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for cold injury of 
the left hand.

7.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for cold injury of 
the right foot.

8.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for cold injury of 
the left foot.

9.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for peripheral 
neuropathy of the right foot.

10.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for peripheral 
neuropathy of the left foot.

11.  Entitlement to an effective date earlier than June 11, 
2002, for the grant of service connection for amputation of 
the left second metatarsal.

12.  Entitlement to an effective date earlier than June 11, 
2002, for the award of a combined 100 percent schedular 
rating for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1942 to January 
1946.  He was a prisoner of war from October 1944 to April 
1945.  His awards and decorations include the Purple Heart, 
the Distinguished Flying Cross and the Air Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2004.  
At his hearing the veteran submitted duplicative evidence, 
for which a waiver of initial RO consideration was provided.

The Board notes that the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for tinnitus has been raised by the veteran and 
apparently acknowledged by the RO.  As there is nevertheless 
no indication that the RO has acted upon the claim to reopen, 
this matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2002 rating decision, service connection was 
granted for migraine headaches, low back disability with 
ataxia, hearing loss, cold injuries of the hands and feet, 
peripheral neuropathy of the feet, and for amputation of the 
left second metatarsal; the RO assigned an effective date of 
June 11, 2002, for the grant of service connection for the 
above conditions.  The November 2002 rating decision also 
increased the evaluation assigned the veteran's psychiatric 
disorder (currently characterized as PTSD) to 50 percent, 
effective June 11, 2002.  The combined disability evaluation 
for the veteran's service-connected disorders was 100 
percent, effective June 11, 2002; for the period prior to 
June 11, 2002, the combined disability evaluation was 30 
percent.

In January 2003, the veteran expressed disagreement with the 
effective date assigned the combined 100 percent disability 
evaluation.  Although the RO has characterized the issue on 
appeal as limited to entitlement to an earlier effective date 
for the grant of a combined 100 percent rating, resolution of 
that issue clearly involves determining the proper effective 
date with respect to each grant of service connection 
involved in the November 2002 rating decision, as well as 
with respect to the effective date of the increased rating 
for PTSD.  The veteran's testimony reflects that this is his 
understanding as well.  The Board has accordingly 
recharacterized the issues on appeal, as indicated on the 
title page of this action.  The Board notes in passing that 
the veteran has made clear that he does not disagree with the 
evaluations assigned any of the above conditions.

The veteran contends that he is entitled to an effective date 
for the grant of service connection for his disabilities as 
early as sometime in 1944 or 1945.  He essentially argues the 
same for the award of a 50 percent rating for his service-
connected psychiatric disability.

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  But see Harper v. Brown, 10 Vet. App. 125 
(1997).  

The effective date for a grant of service connection on the 
basis of new and material evidence, other than service 
department records, received following a final prior 
disallowance is the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii). 

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1).  The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or dependency and indemnity compensation is 
awarded or increased pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law 
or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114.

As noted above, the RO developed the instant appeal with a 
narrow focus on whether an earlier effective date was 
warranted for the combined 100 percent disability evaluation 
assigned the veteran, without much attention to the component 
disabilities on which the combined rating is actually based.  
Unfortunately, the record reflects that the RO has not fully 
complied with the notice requirements of 38 U.S.C.A. §§ 
5103(a) (West 2002) and 38 C.F.R § 3.159 (2004).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 

In the instant appeal, the veteran has not been adequately 
informed of the information and evidence necessary to 
substantiate his claims, and has not been adequately advised 
as to what evidence VA would obtain for him and of what 
information or evidence he was responsible for submitting.  
See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In order to ensure that the veteran 
receives the due process to which he is entitled in 
connection with the instant appeal, the Board finds that 
remand of the case is appropriate.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims on appeal.  The letter should 
also specifically inform the veteran 
of which portion of the evidence is 
to be provided by the claimant, 
which part, if any, the RO will 
attempt to obtain on his behalf, and 
a request that the veteran provide 
any evidence in his possession that 
pertains to the instant claims.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issues 
on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


